Gray, C. J.
The St. of 1874, c. 36, § 6, upon which alone the petitioner relies, and which declared that “ all provisions of law, applicable to the Superior Court, relating to the taking, filing and allowing exceptions,” should apply to the district courts in cases tried by a jury, had reference to the Gen. Sts. e. 115, §§ 7-10, which regulate the taking, filing and allowing of excep*161Lions, and not to the distinct provision of § 11, concerning petitions for establishing the truth of exceptions which have been disallowed. It has not been enacted by the Legislature, and we cannot presume that it was intended, that cases within the limited jurisdiction of these local tribunals should be subject to the delay and expense incident to such proceedings.
As this ground is decisive of the case, we need not consider the difficulty of maintaining in this court a petition to establish the truth of exceptions which, if they had been allowed by the court in which the trial was had, must, by the St. of 1874, c. 336, have been entered in the Superior Court, and could only be brought here after being overruled there.
The whole question involved in the motion before us has been rendered immaterial for the future by the St. of 1876, e. 196, by which trial by jury in civil actions before district courts is abolished. Petition dismissed.